Title: From John Adams to Caesar Augustus Rodney, 13 September 1818
From: Adams, John
To: Rodney, Caesar Augustus



Dear Sir
Quincy September 13, 1818.

You cannot imagine how much You have obliged me by your kind Letter of the 6th.
I was intimately acquainted with your Uncle Cesar Rodney who under the constant pressure of ill health, preserved a clear Under Staing and a firmness a stediness, and inflexibility of heart, equal to any Statesman I have known. He was pleased to be very Social and familiar with me; and there was no Topick on which he delighted more to descant, than on the Character of Mr Otis, and his Conduct in what you call the “Stamp Act Congress,” of 1765. He Often Said to me, that “Mr Otis was the best Speaker, and the greatest Statesman in that Assembly; the greatest Master of every Subject; whenever all appeared at a loss, and no Man pretended to have any Information on a Subject, Mr Otis would rise and explain every Thing to the Satisfaction of all.” Mr Mackeen has often Said to me the Same things in Substance.
Your Letter Sir, is to me a Pearl of great price. I was So affected on the first reading of it, that I thought of nothing but printing it the next day. But Seeing the Word “Private” I dared not publish it without Your Consent. I do now most earnestly request your permission to publish it, totidem Liberis et numeris, for it cannot be mended, except in One Word. Robinson for Williams. To renew a friendship with the Name of Rodney will be and is a great Pleasure to your / most obedient and humble Servant

John Adams